Citation Nr: 9919684	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis, 
currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The manifestations of the veteran's dermatophytosis more 
closely approximate the criteria for a 30 percent disability 
evaluation.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for a 30 percent evaluation for dermatophytosis have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.118, Diagnostic Code 7813 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In November 1997, a VA outpatient clinic examiner noted that 
the veteran was treated for a palmar rash.  The veteran 
related that intermittently the palmar aspect of his hands 
would dry, peel, fissure, and swell.  The examiner noted 
marked peeling bilaterally, with the right hand more involved 
than the left.  When flare-ups occurred the veteran increased 
his use of topical steroids.  Still, recovery would take 
between two to three weeks.  Between episodes the hands could 
look completely normal.  The veteran reported having two 
episodes in the past year.  There were no known exacerbating 
causes.  The examiner assessed dermatitis of unknown 
etiology, and prescribed a refill of the steroid cream.  

According to a December 1997 VA dermatological examination 
report, the veteran indicated that he had a recent flare of 
the palmar rash and that his hands had been even worse 
several weeks earlier.  His outpatient records corroborated 
this.  He continued that he had flare-ups approximately two 
times per year which lasted two to three weeks at a time.  
During a flare-up, his hands sloughed, cracked, and bleed, 
leaving the hands nearly incapacitated.  He could not drive, 
write, or use his hands.  He used Betamethasone cream daily 
for his hands and when they flared he would use it three to 
four times per day.  Physical examination revealed some 
scaling and flaking on his palms.  The dorsum of the hands 
were spared, and there was no cracking or bleeding.  The 
impression was dermatitis.  Two unfocused photographs of the 
veteran's hands were associated with the report.

An April 1998 VA outpatient note indicates that he had a skin 
rash on both hands, and that he used Betamethasone skin 
cream.  This cream worked better than anything else.

In May 1998, a VA examiner described subcutaneous "bubbles" 
and small blisters on the palmar surface and fingers of the 
right hand, as well as scaling and fissures.  Some blisters 
were denuded, and there were few blisters on the palm near 
the fifth finger.  On the left hand there were blisters and 
scaling on the second and third fingers.  The veteran 
indicated that this condition had worsened over the prior 
year, and it interfered with his work.  The assessment was 
dermatitis, recent flare.  The current skin cream was judged 
to apparently work as well as anything else.

In June 1998, the veteran testified before a hearing officer 
at the RO.  In his testimony, he indicated that this 
condition had begun to worsen over the last few years.  He 
experienced constant itching.  For relief he used the hand 
cream prescribed by VA.  During breakouts, however, his hands 
cracked and bleed, and the skin would peel down to raw flesh 
and was very painful.  As a result, it was difficult to use 
his hands, and he explained that he could not drive a motor 
vehicle or tie his shoes.  He reported that he had two 
breakouts since January 1998.

In February 1999, the veteran testified before the 
undersigned.  He reported that his hand constantly itched, 
and he used hand cream for relief.  The blisters occurred 
every couple of weeks.  Sometimes they would subside, other 
times they would worsen.  During flare-ups, the blisters 
would last from 10 days to two weeks.  The blisters contained 
fluid, and his hands would feel numb.  As a result of the 
pain, he could not drive, write, or do other simple tasks.  
He kept a fan directed at his hands when he slept in order to 
relieve the pain.  His hands would feel like he was holding a 
hot poker.  He went to VA every six months for treatment, 
however, generally, his hands did not flare-up at those 
times.  He explained that, during a flare-up it was hard to 
see a doctor because it would take two weeks to get an 
appointment with VA.  Therefore, by the time he would be 
examined, the flare-up would subside.  He reported that it 
would take eight hours to be treated if he walked in without 
an appointment.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service- 
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The Board notes that 
the veteran has been afforded several VA examinations, and VA 
outpatient treatment records have been obtained.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998). Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's dermatophytosis is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  Under the Rating Schedule, a 
10 percent evaluation is warranted for exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area; a 30 percent evaluation is warranted for exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent evaluation is warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7813.  

Based on a thorough review of the evidence, the Board finds 
that the evidence supports a 30 percent evaluation for 
dermatophytosis.  This case is complicated by the 
intermittent nature of the disability.  Nevertheless, the 
veteran states, and the evidence appears to suggest, that he 
is having increasing numbers of exacerbating episodes.  
Moreover, during flare-ups the disorder more closely 
approximates a 30 percent rating under Diagnostic Code 7813.  
For example, the medical evidence shows that he had 
"marked" peeling of the veteran's hands in November 1997, 
and that he used topical steroids every day for relief.  The 
fact that VA prescribed topical steroids for every day use 
suggests that the veteran's skin condition is a persistent 
problem.  Furthermore, exudation of the hands was confirmed 
by the May 1998 description of subcutaneous "bubbles," 
small denuded blisters, scaling, and fissures.  This medical 
evidence corroborates the veteran's descriptions of the 
flare-ups. 

Lay testimony is competent only when it regards symptoms of 
an injury or illness and only so long as it remains centered 
upon matters within the knowledge and personal observations 
of the witness.  Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).  In the present case, the veteran has submitted sworn 
testimony that his dermatophytosis was manifested by 
discharge, dryness, scaling, and constant itchiness.  
Moreover, as suggested earlier, the disorder has increased in 
frequency to the point that every couple of weeks he develops 
blisters on his hands that either subside or continue to 
breakout.  For relief, he would rub steroidal skin cream on 
his hands daily.  Still, when the condition would flare-up, 
his hands continued to be extremely painful, scaly, and 
unpleasant in appearance.  Because this testimony relates to 
symptoms that are readily observable and as this testimony 
centers around matters that are within his knowledge and 
personal observations, the testimony is competent to show 
that the veteran experienced constant itching, exudation, and 
marked scaling of the hands.  Id.  In light of the foregoing, 
and after considering the provisions of 38 C.F.R. §§ 4.3 and 
4.7, the Board finds that a 30 percent evaluation is in 
order.

With respect to the question whether a 50 percent evaluation 
is in order, the veteran indicated in his testimony before 
the undersigned that he was not seeking an evaluation in 
excess of 30 percent.  Nevertheless, the Board has considered 
it and notes that the clinical evidence of record does not 
show ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, and there is no evidence that the 
disorder is exceptionally repugnant.  Accordingly, the 
preponderance of evidence is against a rating in excess of 30 
percent for dermatophytosis.


ORDER

A 30 percent evaluation for dermatophytosis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

